On October 16, 1964, the court rendered an opinion (167 Ct. Cl. 749, 338 F. 2d 99) together with findings of fact, holding that plaintiff is entitled to recover with the amount to be determined pursuant to Rule 47 (c) (2). On April 1,1966, the court issued an order noting that on March 29,1966, the commissioner of the court filed a memorandum report recommending that, in accordance with the opinion of the court and the stipulation of the parties, judgment be entered for plaintiff in the sum of $250,000, and the court ordered that judgment in that amount be entered for plaintiff.